26 N.Y.2d 669 (1970)
The People of the State of New York, Respondent,
v.
Gerard Curro, Appellant.
Court of Appeals of the State of New York.
Submitted December 11, 1969.
Decided January 8, 1970.
Lewis B. Oliver, Jr. and Milton Adler for appellant.
Eugene Gold, District Attorney (Harold L. Levy of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Judgment reversed and the case remitted to the Criminal Court of the City of New York for resentencing of defendant in the following memorandum: Inasmuch as section 203 of the Correction Law was effectively repealed prior to the date of sentencing herein, the trial court erred in imposing sentence thereunder. The defendant could only have been sentenced under section 1937 of the former Penal Law which limited the extent of his possible sentence to one year in prison and a $500 fine. (See People v. Monteleone, 30 A D 2d 158.)